Citation Nr: 9907217	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-32 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot fungus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1969, with honorable service for 106 days during that period.

This appeal arises from November 1995, March 1996, April 
1996, and July 1997 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's applications to reopen 
claims for service connection for the claimed disorders.


FINDINGS OF FACT

1.  An unappealed RO decision in August 1992 denied the 
veteran's claims for service connection for PTSD, a bilateral 
foot fungus, and hepatitis; an unappealed RO decision in 
November 1995 denied the veteran's application to reopen his 
claim for service connection for a nervous condition and a 
back condition.

2.  Additional evidence submitted since the RO's November 
1995 decision, which includes March 1996 through September 
1998 VA and private hospitalization and outpatient treatment 
reports, and numerous statements of the veteran, does not 
bear directly and substantially upon the issue under 
consideration, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Additional evidence submitted since the RO's August 1992 
decision, which includes, in addition to the evidence noted 
above, February 1992 through June 1992 VA and private 
hospitalization and outpatient treatment reports, October 
1995 VA general medical and psychiatric examination reports, 
and multiple statements of the veteran, does not bear 
directly and substantially upon the issue under 
consideration, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1992 and November 1995 RO decisions, which 
denied the veteran's claims for service connection for PTSD, 
a bilateral foot fungus, and hepatitis, and his application 
to reopen his claims for service connection for a nervous 
condition and a back condition, respectively, are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.304, 20.1103 (1998).

2.  The evidence received since the August 1992 and November 
1995 RO decisions, which denied the veteran's claims for 
service connection for PTSD, a bilateral foot fungus, and 
hepatitis, and his application to reopen his claims for 
service connection for a nervous condition and a back 
condition, respectively, is not new and material, and the 
veteran's applications to reopen those claims are denied.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a)(b), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran 
submitted additional evidence, in the form of two statements, 
subsequent to the transfer of his appeal to the Board.  Any 
pertinent evidence submitted by the appellant or 
representative which has not been considered in a statement 
of the case or supplemental statement of the case (SSOC) must 
be referred to the RO for review and preparation of an SSOC 
unless this procedural right is waived, in writing, by the 
appellant or representative or unless the Board determines 
that the benefit to which the evidence relates may be allowed 
on appeal without such referral.  38 C.F.R. § 20.1304(c).  
The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has decided that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
claimant would be prejudiced by lack of such notice.  See 
Barnett v. Brown, supra.; Curry v. Brown, 7 Vet. App. 59, 66 
(1994); Bernard v. Brown, 4 Vet. App. 384, 393-395 (1993).  
The Board also notes that the RO decided the veteran's new 
and material claims under a standard which has since been 
overruled by the Court in Elkins v. West, __ Vet. App. __ , 
No. 97-1534, slip op. at 14-15 (Feb. 17, 1999) (en banc), and 
Winters v. West, __ Vet. App. __ , No. 97-2180 (Feb. 17, 
1999) (en banc).  The Board finds the veteran is not 
prejudiced by the consideration of the Board of the 
additional evidence or by its initial analysis of his new and 
material claims under the new case law, as the lack of 
evidence pertaining to the missing elements of his service 
connection claims, or even evidence rising to the level 
necessary to reopen his claims under the new, more liberal 
standard, is missing.

The Board notes the veteran withdrew his request for a 
hearing in a document received in September 1997.

An August 1992 RO decision, denying the veteran's claims for 
entitlement to service connection for PTSD, a bilateral foot 
fungus, and hepatitis, and a November 1995 RO decision, 
denying the veteran's application to reopen his claims for 
service connection for a nervous condition and a back 
condition, became final when the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of the unfavorable determinations.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  
Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins, slip op. at 14-
15.  Under the Elkins test, the first step is to determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, 
then the second step, whereby immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Justus v. Principi, 3 Vet. App. 510 (1992), 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a), 
must be undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, No. 97-2180, slip op. at 4.  If 
the claim is well grounded, then the VA must ensure that the 
duty to assist has been fulfilled before proceeding to the 
third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

Initially, the Board notes that 38 U.S.C.A. § 101(16) 
provides that the term ''service-connected'' means, with 
respect to disability or death, that such disability was 
incurred or aggravated, or that the death resulted from a 
disability incurred or aggravated, in line of duty in the 
active military, naval, or air service.  38 C.F.R. § 105(a) 
provides that an injury or disease incurred during active 
military, naval, or air service will be deemed to have been 
incurred in line of duty and not the result of the veteran's 
own misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(b) provides that the requirement for line of duty will 
not be met if it appears that at the time the injury was 
suffered or disease contracted the person on whose account 
benefits are claimed (1) was avoiding duty by deserting the 
service or by absenting himself or herself without leave 
materially interfering with the performance of military 
duties.  38 C.F.R. § 3.1(n) provides that willful misconduct 
means an act involving conscious wrongdoing or known 
prohibited action.

The veteran has reported that he broke up military furniture 
and went AWOL after finding that he did not receive the 
military occupation specialty after boot camp he had 
requested.  He was then incarcerated for that offense, and 
was subsequently discharged.  While the veteran was awarded a 
discharge under honorable conditions, an injury or disease 
incurred during the 278 days he was absent without official 
leave (AWOL) and incarcerated (that period being due to 
willful misconduct) would not be an injury or disease 
occurring in the line of duty, as indicated above, and could 
not be service-connected.  See generally Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  The periods the veteran was AWOL and 
subsequently incarcerated are due to willful misconduct.

The evidence submitted at the time of the August 1992 
decision consisted of the veteran's service medical records, 
showing a preexisting hepatitis condition, a pre-service 
hospitalization for anxiety, and no evidence of complaints of 
or treatment for hepatitis, any foot condition, or any back 
condition, during his honorable active duty service; his DD 
214, which indicated 278 days lost due to being AWOL and 
incarceration time; March 1977 through June 1992 VA and 
private hospitalization and outpatient treatment reports, 
showing diagnoses of schizophrenia and personality disorders; 
a May 1985 VA examination report showing a diagnosis of an 
anti-social personality disorder with severe adjustment 
problems; an August 1992 VA examination report showing a 
normal spine and feet; and an August 1992 VA psychiatric 
examination report showing diagnoses of chronic paranoid 
schizophrenia and recurrent alcohol and cocaine abuse by 
history.  The RO denied the veteran's claim for a nervous 
condition, including PTSD, on the basis that no medical 
evidence had been presented showing a diagnosis of PTSD; no 
contentions of stressors during his several months of 
honorable active service had been presented; no medical 
evidence had been presented showing that any preexisting 
nervous or anxiety condition had been permanently aggravated 
by his brief period of honorable active duty; personality 
disorders could not be service-connected; and no medical 
evidence had been presented showing a relationship, or nexus, 
between any psychiatric condition and the veteran's honorable 
active service.

His claim for service connection for hepatitis was denied on 
the basis that it preexisted his entry onto active duty, was 
not permanently aggravated by his 106 days of honorable 
active duty, and was not shown to be an active disease.

His claim for service connection for spinal meningitis and a 
resultant back condition was denied on the basis that the 
service medical records did not show a diagnosis of spinal 
meningitis or a chronic back condition; no post-service 
medical evidence of spinal meningitis or a chronic back 
condition had been presented; and, therefor, no medical 
evidence had been presented showing a relationship between 
any residuals of spinal meningitis or a back condition and 
his several months of honorable active service.

His claim for service connection for a foot fungus was denied 
on the basis that the service medical records did not show 
complaints of or treatment for any foot problems; and no 
medical evidence had been presented showing a relationship 
between any bilateral foot condition and his brief period of 
honorable active duty.

The November 1995 RO decision denying the veteran's 
application to reopen his claims for service connection for a 
nervous condition and a back condition were denied on the 
basis that no new and material evidence had been submitted to 
reopen those claims.  The evidence considered at that time 
consisted of two October 1995 VA examination reports showing 
diagnoses of paranoid schizophrenia with symptoms of 
psychotic behavior in the past; polysubstance dependence, in 
remission; chronic low back pain with normal examination, and 
normal cervical and lumbar X-ray reports; and a foot 
condition, identified as onychomycosis of the toenails and 
diffuse, with normal X-ray reports of both feet; April 1990 
through November 1993 VA and private hospitalization and 
outpatient treatment reports and statements showing primarily 
alcohol and drug dependence and mental illnesses; Social 
Security Administration records showing receipt of disability 
income; and multiple statements of the veteran.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, to determine whether new and 
material evidence has been submitted to reopen the claims for 
service connection for an acquired psychiatric disorder, to 
include a nervous condition, and a back condition, the 
evidence submitted since the August 1992 decision shall be 
evaluated.  To determine whether new and material evidence 
has been submitted to reopen the claims for service 
connection for an acquired psychiatric disorder, to include 
PTSD, and a back condition, the evidence submitted since the 
November 1995 decision shall be evaluated.

In the present case, none of the evidence submitted since 
either the August 1992 or November 1995 RO decisions is new 
evidence, in that it is either cumulative or redundant, i.e., 
it reveals diagnoses of psychiatric or personality disorders, 
a back condition, hepatitis, and a bilateral foot condition, 
which have not been disputed.  It is also not material, in 
that it does not bear directly and substantially upon the 
specific matter under consideration, i.e., it does not 
present a diagnosis of PTSD, it does not reveal stressors 
during an honorable active duty period, it does not show that 
preexisting hepatitis was permanently aggravated by honorable 
active duty service, and it does not present medical evidence 
of a nexus, or relationship, between any currently diagnosed 
acquired psychiatric disorder, hepatitis, spinal meningitis, 
a back condition, or a foot fungus, and the veteran's 
honorable active duty service.
The numerous statements by the veteran all essentially 
contend that he has PTSD and that it and all of the claimed 
disorders are related to his military service.  The Board 
finds that, as a lay person, the veteran is not competent to 
offer an opinion as to the medical diagnosis or causation of 
the claimed disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  As such, his statements do not constitute new 
and material evidence.  Id.

There can be no finding of new and material evidence to 
reopen a claim where the newly presented evidence was not 
"accompanied by any medical evidence indicating a nexus to 
service."  See Evans, supra., at 286; Heuer v. Brown, 7 Vet. 
App. 379, 386-87 (1995).  That is, the evidence is not 
material because it does not medically link the disability at 
issue with remote events of service.  See Elkins v. Brown, 8 
Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the June 1956 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  The Board also 
points out that the "benefit of the doubt doctrine" applies 
to the adjudication of a claim on its merits, not to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  See Martinez v. Brown, 
6 Vet. App. 462 (1994).  Thus, the veteran's claim to reopen 
must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).






ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for an acquired psychiatric disorder is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for a back condition is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for a bilateral foot fungus is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for hepatitis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


